Case:
 Case:4:18-cv-01572-HEA
       4:17-cv-02482-RLW Doc.
                          Doc.#:#:22-1
                                   52 Filed:
                                       Filed:01/03/19
                                              01/04/19 Page:
                                                        Page:11ofof44PageID
                                                                      PageID#:#:291
                                                                                 791



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION


  DREW E. BURBRIDGE, et al.,              )
                                          )
         Plaintiffs,                      ) Case No. 4:17-CV-2482 RLW
                                          )
  v.                                      ) JURY TRIAL DEMANDED
                                          )
  CITY OF ST. LOUIS, et al.,              )
                                          )
  Defendants.                             )


             DEFENDANTS' MOTION TO CONSOLIDATE DISCOVERY

         Pursuant to Eastern District Local Rule 42-4.03 and

  F.R.Civ.P. 42(a), defendants respectfully move the Court to

  order consolidation of discovery in this cause with

  discovery in the following causes now pending before the

  Eastern District:

  Rasheed Aldridge v. City of St. Louis, et al.
       4:18-CV-01677

  Fareed Alston v. City of St. Louis, et al.                        4:18-CV-
  01569

  Amir Brandy v. City of St. Louis, et al.                          4:18-CV-
  01674

  Brian Baude v. City of St. Louis, et al.                          4:18-CV-
  01564

  Crystal Brown v. City of St. Louis, et al.                        4:18-CV-
  01676

  Emily Davis v. City of St. Louis, et al.                          4:18-CV-
  01574
Case:
 Case:4:18-cv-01572-HEA
       4:17-cv-02482-RLW Doc.
                          Doc.#:#:22-1
                                   52 Filed:
                                       Filed:01/03/19
                                              01/04/19 Page:
                                                        Page:22ofof44PageID
                                                                      PageID#:#:292
                                                                                 792



  Heather DeMian v. City of St. Louis, et al.                       4:18-CV-
  01680

  Alison Dreith v. City of St. Louis, et al.                        4:18-CV-
  01565

  Michael Faulk v. City of St. Louis, et al.                        4:18-CV-
  00308

  Darryl Gray v. City of St. Louis, et al.                          4:18-CV-
  01678

  Megan Ellyia Green v. City of St. Louis, et al.                   4:18-CV-
  01629

  Mark Gullet v. City of St. Louis, et al.                          4:18-CV-
  01571

  Calvin Kennedy v. City of St. Louis, et al.                       4:18-CV-
  01679

  Lindsey Laird and Andre Roberts v. City of St. Louis, et
  al.   4:18-CV-01567

  Derek Laney v. City of St. Louis, et al.                          4:18-CV-
  01575

  Alex Nelson and Iris Nelson v. City of St. Louis, et al.
       4:18-CV-01561

  Dillan Newbold v. City of St. Louis, et al.                       4:18-CV-
  01572

  Mario Ortega v. City of St. Louis, et al.                         4:18-CV-
  01576

  Christopher Robertson v. City of St. Louis, et al.
       4:18-CV-01570

  Keith Rose v. City of St. Louis, et al.                           4:18-CV-
  01568

  Demetrius Thomas v. City of St. Louis, et al.
       4:18-CV-01566


  Jonathan Ziegler v. City of St. Louis, et al.


                                         2
Case:
 Case:4:18-cv-01572-HEA
       4:17-cv-02482-RLW Doc.
                          Doc.#:#:22-1
                                   52 Filed:
                                       Filed:01/03/19
                                              01/04/19 Page:
                                                        Page:33ofof44PageID
                                                                      PageID#:#:293
                                                                                 793



  4:18-CV-00308

         The defendants have filed motions to dismiss in the

  foregoing causes, but in the event those motions are not

  granted (or granted only in part), it will facilitate the

  management and disposition of all such causes to require

  submission of consolidated sets of interrogatories and

  requests for production, and to require consolidated

  depositions of many witnesses, particularly those police

  officers holding command rank or having training

  responsibilities.

         Counsel has discussed the possibility of consolidated

  discovery with plaintiffs' counsel.              Counsel for the

  Burbridge plaintiffs opposes consolidation; counsel for the

  plaintiffs in the other causes was not in a position to

  agree, given the pendency of motions to dismiss.                  A notice

  of this motion is being filed in each cause.

         Defendants are filing a memorandum in support of this

  motion concurrently herewith.

         WHEREFORE defendants move that this Court order

  consolidation of discovery in the above-named causes,

  subject to the resolution of pending motions to dismiss,

  and to direct counsel to conduct their discovery conference

  under Rule 26(f) accordingly.




                                         3
Case:
 Case:4:18-cv-01572-HEA
       4:17-cv-02482-RLW Doc.
                          Doc.#:#:22-1
                                   52 Filed:
                                       Filed:01/03/19
                                              01/04/19 Page:
                                                        Page:44ofof44PageID
                                                                      PageID#:#:294
                                                                                 794



                                          Respectfully submitted,
                                          JULIAN L. BUSH
                                          CITY COUNSELOR

                                          /s/ Robert H. Dierker
                                          Robert H. Dierker 23671MO
                                          Associate City Counselor
                                          dierkerr@stlouis-mo.gov
                                          Abby Duncan 67766MO
                                          Assistant City Counselor
                                          Meghan Bruyns 69987MO
                                          Assistant City Counselor
                                          Amy Raimondo 71291MO
                                          Assistant City Counselor
                                          1200 Market St.
                                          City Hall, Rm 314
                                          St. Louis, MO 63103
                                          314-622-3361
                                          Fax 314-622-4956

                     CERTIFICATE OF SERVICE
       I hereby certify that on January 3, 2019, the
  foregoing was electronically filed with the Clerk of the
  Court to be served by operation of the Court’s electronic
  filing system.
                                /s/ Robert H. Dierker 23671MO




                                         4
